FILED
                                NOT FOR PUBLICATION                          APR 27 2012

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



GUADALUPE B. GUERRA,                                No. 11-15995

                  Plaintiff - Appellant,            D.C. No. 1:08-cv-00785-GSA

  v.
                                                    MEMORANDUM *
DERRAL G. ADAMS, Warden, Corcoran
State Prison; et al.,

                  Defendants - Appellees.



                       Appeal from the United States District Court
                           for the Eastern District of California
                       Gary S. Austin, Magistrate Judge, Presiding **

                                Submitted April 17, 2012 ***

Before:          LEAVY, PAEZ, and BEA, Circuit Judges.

       California state prisoner Guadalupe B. Guerra appeals pro se from the

district court’s judgment dismissing his action alleging deliberate indifference to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                 Guerra consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
           ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal for failure to state a claim under 28

U.S.C. §§ 1915A or 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

affirm.

       After giving Guerra specific notice of the deficiencies in his original

complaint and leave to amend, the district court properly dismissed Guerra’s action

because the amended complaint contained the same deficiencies as the original

complaint. See Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir.

1981) (to bring § 1983 claim, plaintiff must link each named defendant with some

affirmative act or omission that demonstrates a violation of plaintiff’s

constitutional rights).

       We do not consider allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam). These new

allegations must be raised, if at all, in a separate action.

       Guerra’s remaining contentions are unpersuasive.

       All pending motions are denied.

       AFFIRMED.




                                             2                                   11-15995